LAVENSKI R. SMITH, Justice, concurring in part; dissenting in part. I concur with the court that sanctions are warranted. The practice of law is a high privilege, and those who receive that privilege must adhere to the standards of conduct prescribed for the profession. Failure to do so not only warrants but demands appropriate sanction. Two justices are of the view that the circuit court could impose a five-year suspension under the rules in effect in 1990. I disagree and would hold that the better reading of the applicable rules would limit the suspension sanction to one year. Moreover, I believe the preferred policy would be to not favor long-term suspensions. The majority dismisses the need to apply the construction canons to interpret our rules because of their presumed clarity. With respect to sanctions, our rules are not so clear as they suppose when the potential exists for imposition of suspensions for unlimited and perhaps arbitrary terms. The public is not best protected from unscrupulous attorneys by having them remain out of the practice of law for a decade, then potentially return to practice having been apart from the profession for such an extended period. The majority cites no case under the modern rules imposing a five-year or greater suspension from the practice law. Surely, outright disbarment would be a better policy for the public’s good as compared to long-term suspension. Here, we have the interesting circumstance where a disbarred attorney could seek reinstatement sooner than an attorney suspended for five years. See, In the Matter of Wayne R. Williams, 265 Ark. 489, 592 S.W. 2d 438 (1979). Williams surrendered his license rather than face almost certain disbarment for grossly unethical conduct. Three years later, he petitioned for and received reinstatement to the practice of law. A closer examination of the applicable rules is in order. Section 7 of the applicable 1990 procedures is entitled “Sanctions.” Paragraph A is entitled, “Sanctions Authorized.” Under this section, the Committee is authorized to warn, issue a caution or reprimand, suspend the attorney for one year, or file a disbarment action in circuit court. In this case, the Committee filed an action in circuit court. Once the Committee files a disbarment action, if sanctions are required the sanctions will be imposed by the trial court in accordance with a different section, specifically Section 5(G)(2). Wilson IV, supra. Section 5(G)(2) provides that if the circuit court finds the attorney has violated the “Model Rules, he shall caution, reprimand, suspend, or disbar such attorney as the evidence may warrant.” It is evident that the rules contain two sections regarding sanctions, one describing those available to the Committee, and the other describing those available to the trial court. The list in both sections contains the same categories of sanctions with the exception of the trial court’s list, which includes the additional sanction of disbarment. In Section 7, the Committee’s authority to suspend was expressly limited to one year.1 Section 5(G)(2) dealing with the trial court contains no such limitation. It is indeed proper to ask whether the suspension authority given the trial court in Section 5(G)(2) describing the committee’s procedure exceeds that expressly outlined in Section 7. Section 5 of the Committee’s Procedure Rules, appearing prior to Section 7 in the rules, specifically addresses the “Procedure” to be followed by the Committee in pursuit of its obligation to investigate and sanction violations. In subsections designated (A) through (H), Section 5 outlines the Committee’s general investigatory authority (A), the notice to be given the attorney (B), the response time (C), the manner of voting by committee (D and E), committee hearing procedures (F), the committee’s obligation to institute disbarment (G), and the attorney’s appeal rights (H). The language addressing the Circuit Court’s authority to sanction appears in (G)(2) and lists four possible sanctions actions — caution, reprimand, suspension, or disbarment. The actions are not defined. Nor are they expressly distinguished from the Committee’s sanction list in Subsection 7(A). While it is clear that the circuit court’s responsibility to sanction attorneys in disbarment actions is fisted separately in the rules and can include disbarment, it is not as clear whether the court’s suspension of an attorney from the practice of law can exceed that stated in the Committee’s sanction list in Subsection 7(A). Arguably, in that the circuit court has separate sanction authority stated in 5(G)(2), it could suspend an attorney from the practice for any period of time. Perhaps, the court could suspend an attorney for ten years or even twenty years. We construe our rules using the same means, including canons of construction, as are used to construe statutes. Gannett River States Co. Pub. v. Ark. Jud. Discip. & Disab. Comm., 304 Ark. 244, 801 S.W.2d 292 (1990). The fundamental principle used in considering the meaning of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning. Munson v. State, 331 Ark. 41, 959 S.W.2d 391 (1998). However, where the applicable statute is penal in nature, i.e., imposes a penalty or punishes conduct, we have long held that it is to be strictly construed. Hughes v. State, 6 Ark. 131 (1845). Moreover, we have held that in construing such statutes, all doubts are to be resolved in the favor of the defendant and nothing is taken as intended which is not clearly expressed. State v. Lewis, 335 Ark. 188, 979 S.W.2d 894 (1998). Construing the rules stricdy, I would hold that the trial court’s suspension of Wilson from the practice of law could not exceed one year. Our rules have been made much more explicit with respect to the imposition of suspensions and other sanctions by our revised rules adopted January, 8, 1998. The sanctions are now specifically defined and explicit guidelines are given for the imposition of the appropriate sanction. I would affirm the trial court’s suspension but modify it consistent with a strict reading of the rules then in effect. THORNTON, J., and Special Justice JlM BURNETT join.   The amended version of this Section now in effect expanded the Committee’s authority to suspend up to two years.